Order entered January 8, 2014




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01032-CR

                            THE STATE OF TEXAS, Appellant

                                           V.

                              JERRY GUTIERREZ, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-88020-2012

                                        ORDER
       Appellee’s January 7, 2014 motion to extend time to file his appellate brief is

GRANTED. Appellee’s brief received on January 4, 2014 and accepted on January 6, 2014 is

deemed timely filed.


                                                  /s/   DAVID EVANS
                                                        PRESIDING JUSTICE